Case 1:20-cv-00859-GBD Document 23 Filed 05/05/20 Page 1 of 1

 

Javier F. Flores, Esq.
(857) 305-6383
Javier.Flores@dinsmore.com

 

 

May 4 , 2020
VIA ECF ONLY

The Honorable George B. Daniels SQ ORDERED:
United States District Court Southern District of New York & Dour g
Daniel Patrick Moynihan United States Courthouse Lida, A
500 Pearl Street Gporeey. Daniels, U.S.D.J.
New York, NY 10007-1312 ov AR an,

Dated: neh Vw £20

 

RE: Jeno Weiss v. Equifax Information Services, LLC, et al.
United States District Court, Southern District of New York (Foley Square)
Case No. 1:20-cv-00859-GBD
Joint Request for Short Stay to Permit Further Settlement Discussions

Dear Judge Daniels,

Plaintiff Jeno Weiss (‘Plaintiff’) and Defendant, Fifth Third Bank, National Association, as
successor by merger to MB Financial Bank (“Fifth Third”), have engaged in productive settlement
discussions and would like to further pursue those discussions before further engaging in litigation.
Plaintiff and Fifth Third therefore respectfully request a thirty day stay of all deadlines in this
matter, including Fifth Third’s May 6, 2020 deadline to respond to the complaint.

 

 

Respectfully,

/s/ Javier F. Flores /s/ Edward Y. Kroub

Javier F. Flores, Esq. Edward Y. Kroub

Dinsmore & Shoh! LLP Cohen & Mirzahi LLP

Counsel for Defendant Fifth Third Bank, Counsel for Plaintiff Jeno Weiss

National Association, as successor by
merger to MB Financial Bank

ce: Counsel of Record

16327722.1

 

 
